Se estableció demanda en este caso en cobro de $5560, ale • gándose, qne se celebró un contrato con el demandado sobre venta de ciento setenta y cinco fanegas de café a razón de $40 la fanega, llegando a entregarle ciento tréinta y nueve fanegas y 5 litros, y que el demandado se ba negado a satis-facer su precio. Contestó el demandado aceptando el con-trato pero alegando que el café debía ser de calidad superior; ofreció pagar el precio convenido por sólo 30 fanegas *940que era, de la calidad pactada y proponiendo liquidar las otras a razón de $30 la fanega. Se celebró el juicio practi-cándose una larga prueba y la corte finalmente dictó senten-cia declarando la demanda con lugar. Nos errores que se alegan se refieren todos a la apreciación de las pruebas, la cual es contradictoria. La corte resolvió el conflicto en favor del demandante, sin que se baya demostrado pasión, prejui-cio o parcialidad o manifiesto error. Se confirma la sen-tencia.
El Juez Presidente Sr. del Toro, emitió la opinión del tribunal.